Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
May 1, 2010 (the “Effective Date”), by and among Westwood Holdings Group, Inc.,
a Delaware corporation (the “Company”), and Brian O. Casey (“Executive”).

RECITALS

WHEREAS, the Executive currently serves as President and Chief Executive Officer
of Westwood Holdings Group, Inc.;

WHEREAS, the Company desires to enter into an Executive Employment Agreement
with the Executive;

NOW THEREFORE, the parties agree as follows:

1. Term. Subject to earlier termination as provided herein, the Company hereby
agrees to continue Executive in its employ, and Executive hereby agrees to
remain in the employ of the Company, commencing on the Effective Date and ending
on April 30, 2015. The term of Executive’s employment as provided in this
Section 1 shall be hereinafter referred to as the “Term.”

2. Duties.

(a) Executive’s Positions and Titles. Executive’s positions and titles shall be
President and Chief Executive Officer.

(b) Executive’s Duties. The duties and responsibilities of Executive are and
shall continue to be of an executive nature as shall be required by the Company
in the conduct of its business and shall include the performance of such lawful
and reasonable duties and responsibilities as the Board of Directors (the
“Board”) may from time to time assign to Executive consistent with Executive’s
position(s) and shall include acting as president and chief executive officer
for the Company’s business. Executive recognizes, that during the period of
Executive’s employment hereunder, Executive owes undivided loyalty to the
Company, and Executive will use his good faith efforts to promote and develop
the business of the Company. Recognizing and acknowledging that it is essential
for the protection and enhancement of the name and business of the Company and
the goodwill pertaining thereto, Executive shall perform his duties under this
Agreement professionally, in accordance with applicable laws, rules and
regulations and such standards, policies and procedures established by Employer
and the industry from time to time. Executive will not perform any duties for
any other business without the prior written consent of the Compensation
Committee, but may engage in charitable, civic or community activities, provided
that such duties or activities do not materially interfere with the proper
performance of Executive’s duties under this Agreement.

(c) Board Service. Executive will be nominated for reelection as a member of the
Board at each annual meeting of stockholders during the period of Executive’s
employment hereunder. If so elected, Executive agrees that he will serve as a
member of the Board.



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Base Salary. During the Term, Executive shall receive a base salary (“Base
Salary”), paid in accordance with the normal payroll practices of the Company,
at an annual rate of $500,000.00. The Base Salary shall be reviewed from time to
time in accordance with the Company’s policies and practices, but no less
frequently than once annually and may be increased, but not decreased (unless
agreed to in writing by Executive), at any time and from time to time by action
of the Board or the Compensation Committee. The term “Base Salary” shall include
any such increases to the Base Salary from time to time.

(b) Annual Incentive Plan and Discretionary Bonus Awards. In addition to the
Base Salary, Executive shall be eligible throughout the Term to receive
performance based and discretionary bonuses as a participant in the Company’s
Annual Incentive Plan and Discretionary Bonus Plan. The maximum bonus shall be
3% of the Company’s Adjusted pre-tax income and subject to meeting Company
performance goals, as established by the Compensation Committee of the Board
during the first quarter of each year. “Adjusted pre-tax income” will be
determined based on the Company’s audited financial statements and comprises the
Company’s income before income tax, increased by (i) the expense incurred for
the year for the Annual Incentive Award to the Chief Executive Officer and Chief
Investment Officer, (ii) the expense incurred for the year for Performance-Based
Restricted Stock Awards to the Chief Executive Officer and Chief Investment
Officer and (iii) the expense incurred for the year for incentive compensation
for all of the Company’s other employees. Executive, as a condition of receiving
payment of his award, shall be required to remain employed by the Company on the
payment date.

(c) Long-Term Incentive Award. In addition to Base Salary and participation in
the Annual Incentive Plan, Executive shall be granted an award of 175,000 shares
of restricted stock, which shall vest in equal parts at the end of each year of
the Term (35,000 per year) subject to performance vesting goals as established
by the Compensation Committee of the Board during the first quarter of each year
and in accordance with the Company’s Stock Incentive Plan (as amended and
restated from time to time).

(d) Expenses. During the Term, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in accordance with the
policies and practices of the Company as in effect from time to time.

(e) Vacation. During the Term, Executive shall be entitled to paid vacation in
accordance with the policies and practices of the Company as in effect from time
to time with respect to senior executives employed by the Company, but in no
event shall such vacation time be less than four (4) weeks per calendar year.

4. Termination.

(a) Disability. Either Executive or the Company may terminate Executive’s
employment, after having established Executive’s Disability, by giving notice of
his or its intention to terminate Executive’s employment. Executive shall be
deemed to have a “Disability” for purposes of this Agreement if Executive has
any medically-determinable physical or mental impairment that has lasted for a
period of not less than six (6) months in any twelve (12) month period and that
renders Executive unable to perform the essential functions required under the
Agreement. Such determination shall be made by written certification
(“Certificate”) of Executive’s Disability by a physician jointly selected by the
Company and the Executive; provided that if the Company and Executive cannot
reach agreement on appointing the physician, the Certification shall be
determined by a panel of physicians consisting of one physician selected by the
Company, one physician selected by the Executive and a third physician jointly
selected by those two physicians.



--------------------------------------------------------------------------------

(b) Cause.

(i) The Company may terminate Executive’s employment at any time for Cause as
defined below.

(ii) For purposes of this Agreement, “Cause” means, with respect to Executive,
the occurrence of any of the following events:

(A) Executive’s conviction for any felony or other serious crimes;

(B) Executive’s material breach of any of the terms of the Agreement or any
other written agreement or material Company policy to which Executive and the
Company are parties or are bound, if such breach shall be willful and shall
continue beyond a period of twenty (20) days immediately after written notice
thereof by the Company to Executive;

(C) Wrongful misappropriation by Executive of any money, assets, or other
property of the Company or a client of the Company;

(D) Willful actions or failures to act by the Executive which subject the
Executive or the Company to censure by the Securities and Exchange Commission as
described in and pursuant to Section 203(e) or 203(f) of the Investment Advisers
Act of 1940 or Section 9(b) of the Investment Company Act of 1940 or to censure
by a state securities administrator pursuant to applicable state securities laws
or regulations;

(E) Executive’s commission of fraud or gross moral turpitude; or

(F) Executive’s continued willful failure to substantially perform Executive’s
duties under this Agreement after receipt of written notice thereof and an
opportunity to so perform.

(iii) Cause shall be determined by the affirmative vote of at least seventy five
percent (75%) of the members of the Board (excluding the Executive, if a Board
member, and excluding any member of the Board involved in events leading to the
Board’s consideration of terminating Executive for Cause). Executive shall be
given twenty (20) days’ written notice of the Board meeting at which Cause shall
be decided (which notice shall be deemed to be notice of the existence of Cause
if Cause is then found to exist by the Board) and shall be given an opportunity,
prior to the vote on Cause, to appear before the Board, with or without counsel
at Executive’s election, to present arguments on his behalf. The notice to
Executive of the Board meeting shall include a description of the specific
reasons for such consideration of Cause. During the notice period described
herein, the Company shall not be prevented or delayed in its ability to enforce
the Restrictive Covenants contained herein.



--------------------------------------------------------------------------------

(iv) For purposes of this Section 4(b), no act or failure to act, on the part of
Executive, shall be considered willful if it is done, or omitted to be done, by
him in good faith and with a reasonable belief that his action or omission was
in the best interests of the Company.

(c) Good Reason.

(i) Executive may terminate Executive’s employment at any time for Good Reason,
if:

(A) An event or condition occurs which constitutes any of (B) (1) through
(B) (5) below; (2) Executive provides the Company with written notice that he
intends to resign for Good Reason and such written notice includes (1) a
designation of at least one of (B) (1) through (B) (5) below (the “Designated
Section”) and (II) specifically describes the events or conditions Executive is
relying upon to satisfy the requirements of the Designated Section(s); (3) as of
the twentieth day following the date notice is given by Executive to the
Company, such events or conditions have not been corrected in all material
respects; and (4) executive’s resignation is effective within ninety (90) days
of the date Executive first has actual knowledge of the occurrence of the first
event or condition upon which Executive relies to satisfy any of the Designated
Section(s).

(B) “Good Reason” shall mean the occurrence of any of the following without the
express written consent of Executive:

1. any material breach by the Company of the Agreement (including any reduction
in Executive’s Base Salary);

2. any material adverse change in the status, position or responsibilities of
Executive, including a change in Executive’s reporting relationship so that he
no longer reports to the Board, the removal from or failure to re-elect
Executive as a member of the Board or if the Company becomes a wholly-owned
subsidiary of another company, Executive serves only as an officer of the
subsidiary company;

3. assignment of duties to Executive that are materially inconsistent with his
position and responsibilities described in this Agreement;

4. the failure of the Company to assign this Agreement to a successor to the
Company or failure of any such successor to the Company to explicitly assume and
agree to be bound by this Agreement; or

5. requiring Executive to be principally based at any office or location more
than twenty-five (25) miles from the current offices of the Company in Dallas,
Texas.



--------------------------------------------------------------------------------

In addition, following a Change of Control, Executive shall be considered to
have “Good Reason” for termination if he voluntarily terminates his employment
within the ninety-day period immediately following the date that is three
(3) months following the Change of Control. A “Change of Control” shall mean
(i) a merger or consolidation of the Company with or into another corporation
(other than a merger undertaken solely in order to reincorporate in another
state) immediately following which the beneficial holders of the voting stock of
the Company immediately prior to such transaction or series of transactions do
not continue to hold 50% or more of the voting stock (based upon voting power)
of the Company or (A) any entity that owns, directly or indirectly, the stock of
the Company, (B) any entity with which the Company has merged, or (C) any entity
that owns an entity with which the Company has merged; (ii) a dissolution of the
Company, (iii) a transfer of all or substantially all of the assets of the
Company in one or more related transactions to one or more other persons or
entities, (iv) a transaction or series of transactions that results in any
entity, “Person” or “Group” (as defined below), becoming the beneficial owner,
directly or indirectly, of securities of the Company representing more than 50%
of the combined voting power of the Company’s then outstanding securities, or
(v) during any period of two (2) consecutive years commencing on or after
January 1, 2010, individuals who, at the beginning of the period constituted the
Company’s Board of Directors, cease for any reason to constitute at least a
majority, unless the election of each director who was not a director at the
beginning of the period has been approved in advance by directors representing
at least two-thirds (2/3) of the directors then in office who were directors at
the beginning of the period; provided, however, that a “Change in Control” shall
not be deemed to have occurred if the ownership of 50% or more of the combined
voting power of the surviving corporation, asset transferee or Company (as the
case may be), after giving effect to the transaction or series of transactions,
is directly or indirectly held by (A) a trustee or other fiduciary under an
employee benefit plan maintained by the Company, (B) one or more of the
“executive officers” of the Company that held such positions prior to the
transaction or series of transactions, or any entity, Person or Group under
their control. As used herein, “Person” and “Group” shall have the meanings set
forth in Sections 13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of
1934, as amended, and “executive officer” shall have the meaning set forth in
Rule 3b-7 promulgated under such Act.

(d) Termination by Executive Without Good Reason. Executive may, at any time
without Good Reason, with at least thirty (30) days’ prior notice, terminate
this Agreement.

(e) Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause.

(f) Notice of Termination. Any termination of Executive’s employment by the
Company for Disability or for or without Cause, or by Executive for Disability
or for or without Good Reason, shall be communicated by a Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon; (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated; and specifies the Date
of Termination (defined below); provided such Notice of Termination may be
conditional if coupled with a notice of the Board’s consideration of “Cause” or
Executive’s intention to resign for “Good Reason,” as the case may be, as
provided above.

(g) Date of Termination. “Date of Termination” means the date Notice of
Termination is given or any later date specified therein; provided, (i) any
Notice of Termination pursuant to Section 4(a) shall be effective ninety
(90) days after the date given, (ii) any Notice of Termination pursuant to
Section 4(b) or Section 4(c) shall be effective not less than twenty (20) days
after the date given, (iii) any Notice of Termination pursuant to Section 4(d)
shall be effective not less than thirty (30) days after the date given, and
(iv) in every other case any Notice of Termination shall be effective not more
than fifteen (15) days after the date given. Executive’s Date of Termination
shall be the date of his death, if applicable.



--------------------------------------------------------------------------------

5. Obligations of the Company upon Termination. Executive’s entitlements upon
termination of employment are set forth below and the terms related to
Executive’s entitlement to severance and medical benefits post-employment are
further summarized on Addendum A attached to this Agreement. Except to the
extent otherwise provided in this Agreement, all benefits, including stock
option grants, restricted shares and awards under the Long Term Incentive
Programs, shall be subject to the Terms and conditions of the plan or
arrangement under which such benefits accrue, are granted or are awarded. For
purposes of this Section 5, the term “Accrued Obligations” shall mean, as of the
Date of Termination, (i) Executive’s full Base Salary through the Date of
Termination, at the rate in effect at the time Notice of Termination is given
(disregarding any reduction constituting Good Reason), to the extent not
theretofore paid, (ii) the amount of any bonus, cash or incentive compensation
earned (and so certified by the Compensation Committee, if applicable) (and not
forfeited hereunder) by Executive as of the Date of Termination to the extent
not theretofore paid, and (iii) any vacation pay, expense reimbursements and
other cash entitlements accrued by Executive as of the Date of Termination to
the extent not theretofore paid. For purposes of determining an Accrued
Obligation under this Section 5, no discretionary compensation shall be deemed
earned or accrued until it is specifically approved by the Board or the
Compensation Committee in accordance with the applicable plan, program or
policy. Executive shall not be eligible under any severance plan or agreement of
the Company except as set forth herein.

(a) Death. If Executive’s employment is Terminated by reason of his death, then
this Agreement shall Terminate without further obligations by the Company to
Executive’s legal representatives under this Agreement, except as set forth in
this Section 5(a) or as contained in an applicable Company plan or program which
takes effect at the date of his death, but in no event shall the Company’s
obligations be less than those provided by this Agreement:

(i) Executive’s Accrued Obligations not theretofore paid;

(ii) from and after the Date of Termination, Executive’s surviving spouse, other
named beneficiaries or other legal representatives, as the case may be, shall be
entitled to receive those benefits payable to them under the provisions of any
plan or program described in Section 3 above;

(iii) Executive’s eligible dependents shall receive continuation of medical
benefits upon the same terms as exist immediately prior to the termination of
employment (or, if such benefits are not available, the value thereof in cash)
for the twelve (l2)-month period immediately following the Date of Termination,
and at the end of such period, a COBRA qualifying event shall be deemed to
occur; and

(iv) all unexercised stock options and all unvested restricted shares and other
equity-incentive compensation awards theretofore granted to Executive shall be
fully vested and exercisable in accordance with the terms of the applicable
agreement and the Company’s Stock Incentive Plan (as amended and restated from
time to time).

(b) Disability. If Executive’s employment is terminated by reason of Executive’s
Disability, then Executive shall be entitled to receive as of the Date of
Termination:

(i) Executive’s Accrued Obligations not theretofore paid;

(ii) disability benefits, if any, at least equal to those then provided by the
Company to disabled executives and their families;



--------------------------------------------------------------------------------

(iii) Executive and Executive’s eligible dependents shall be entitled to receive
those benefits payable to them under the provisions of any applicable plan or
program described in Section 3 and above and shall receive continuation of
medical benefits upon the same terms as exist immediately prior to the
termination of employment (or, if such benefits are not available, the value
thereof in cash) for the twelve (12) month period immediately following the Date
of Termination, and at the end of such period, a COBRA qualifying event shall be
deemed to occur; and

(iv) all unexercised stock options and all unvested restricted shares and other
equity-incentive compensation awards theretofore granted to Executive shall be
fully vested and exercisable in accordance with the terms of the applicable
agreement and the Company’s Stock Incentive Plan (as amended and restated from
time to time).

(c) With or Without Cause/Without Good Reason. If Executive’s employment is
terminated with or without Cause by the Company or if Executive terminates
Executive’s employment without Good Reason, then the Company shall pay Executive
all Accrued Obligations. Any vested stock options shall be exercisable in
accordance with the provisions of the applicable agreement or award. In
addition:

(i) if the Company makes the election described in Section 5(f), then the
Company shall pay to Executive an amount equal to the Executive’s annual Base
Salary at the rate in effect at the time the Notice of Termination is given,
payable in monthly installments for a period of twelve (12) months commencing
with the month following the Date of Termination,

(ii) Executive and Executive’s eligible dependents shall receive continuation of
medical benefits upon the same terms as exist immediately prior to the
termination of employment (or, if such benefits are not available, the value
thereof in cash) for the twelve (12) month period immediately following the Date
of Termination, and at the end of such period, a COBRA qualifying event shall be
deemed to occur; provided that, the amount of any monthly payments pursuant to
Section 5(c)(i) above shall be reduced by the employee’s portion of the cost of
such benefits, which Executive would be required to pay if he were actually
employed during such period, and

(iii) If Executive’s employment is terminated by the Company with Cause or by
Executive without Good Reason, all unvested stock options and all unvested
restricted shares shall be forfeited. If Executive’s employment is terminated by
the Company without Cause, all unvested stock options and all unvested
restricted shares shall be fully vested and exercisable in accordance with the
terms of the applicable agreement and the Company’s Stock Incentive Plan (as
amended and restated from time to time); provided, however, that, if any such
unvested equity award is subject to performance-based vesting conditions that
are intended to qualify for the performance-based compensation exemption from
Section 162(m) of the Code, then Executive will become vested in such award only
if, when and to the extent such award would have become vested in accordance
with its terms if Executive’s employment had continued; and provided further
that, if the award is subject to periodic vesting based upon performance
conditions established for each vesting period, then the annual performance
conditions applicable to any such award following the termination of Executive’s
employment shall be the same as the last periodic performance goal established
with respect to such award prior to the termination of Executive’s employment
or, if more favorable to Executive, the periodic performance conditions
established for performance-based vesting of equity awards granted to other
senior executives who are then still employed by the Company.



--------------------------------------------------------------------------------

(d) For Good Reason. If Executive terminates his employment for Good Reason,
then:

(i) The Company shall pay to Executive the following amounts:

(A) Executive’s Accrued Obligations not theretofore paid; and

(B) an amount equal to the Executive’s annual Base Salary at the rate in effect
at the time the Notice of Termination is given (disregarding any reduction
constituting Good Reason) payable in monthly installments for a period of twelve
(12) months commencing with the month following the Date of Termination.

(ii) Executive and his eligible dependents shall receive continuation of medical
benefits upon the same terms as exist immediately prior to the termination of
employment (or, if such benefits are not available, the value thereof in cash)
for the twelve (12) month period immediately following the Date of Termination,
and at the end of such period, a COBRA qualifying event shall be deemed to
occur; provided that the amount of any monthly payments pursuant to
Section 5(d)(i)(B) above shall be reduced by the employee’s portion of the cost
of such benefits, which Executive would be required to pay if he were actually
employed during such period;

(iii) all unvested stock options and all unvested restricted shares shall be
fully vested and exercisable in accordance with the terms of the applicable
agreement and the Company’s Stock Incentive Plan (as amended and restated from
time to time), subject, however, to the provisos in Section 5(c)(iii) above
(relating to the continuing applicability of performance-based vesting
conditions following termination of employment); and

(iv) Executive and Executive’s eligible dependents shall be entitled to receive
those benefits payable to them under the provisions of any applicable plan or
program described in Section 3.

(e) Section 409A Protective Provision. Executive and the Company agree that if
Executive is determined to be a “specified employee” as such term is defined in
Section 409A of the Code upon termination of his employment, certain payments to
Executive under this Section 5 may be required to be postponed to comply with
Section 409A. Executive and the Company agree that, in such event, any such
postponed payments will be paid to Executive on the first day of the calendar
month following the end of the required postponement period.

(f) Compliance with Non-Compete Covenants. The parties intend that all of the
restrictive covenants set forth in Section 10 shall apply in the event that
(i) the Executive terminates his employment with Good Reason, or (ii) the
Executive terminates his employment within the ninety-day period immediately
following the date that is three (3) months following a Change of Control.
However, if the Company terminates Executive’s employment with or without Cause
or the Executive terminates his employment without Good Reason under
Section 5(c) hereof, the Company shall have an option, exercisable no later than
sixty (60) days following termination, whether the Executive shall be required
to comply with the restrictive covenants set forth in Section I D(d) hereof (the
“Non-Compete Covenants”). The Company shall notify Executive in writing no later
than the expiration of the sixty-day period whether it elects to enforce the
Non-Compete Covenants. If the Non-Compete Covenants apply, Executive
acknowledges and agrees that Executive’s right to receive severance benefits
under Sections 5(c) or (d) of this Agreement shall be contingent upon
Executive’s compliance with the Non-Compete Covenants. If Executive fails to
comply with the Non-Compete Covenants, then Executive shall not be entitled to
any such severance benefits. If the Company does not elect to enforce the
Non-Compete Covenants, the Executive shall not be entitled to such severance
benefits under Sections 5(c) or (d).



--------------------------------------------------------------------------------

6. Non-exclusivity of Rights. Except as set forth in Section 5, nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in any benefit, bonus, incentive or other plan or program provided by the
Company and for which Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any stock option,
restricted shares or other agreement with the Company or any of its affiliated
companies. Except as otherwise provided herein, amounts and benefits which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, program, agreement or arrangement of the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan or program.

7. No Set-Off; No Mitigation. Except as provided herein, the Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment.

8. Arbitration of Disputes. Except as set forth in Section 11, any controversy
or claim arising out of or related to (A) this Agreement, (B) the breach thereof
or (C) Executive’s employment with the Company or the termination of such
employment shall be settled by arbitration in Dallas, Texas before a single
arbitrator administered by the American Arbitration Association (“AAA”) under
its National Rules for the Resolution of Employment Disputes, effective as of
January 1, 2004 (the “Employment Rules”), and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, Rule R-34 of the AAA’s Commercial Arbitration
Rules amended and restated as of July 1, 2003 (instead of Rule 32 of the
Employment Rules) shall apply to interim measures. References herein to any
arbitration rule(s) shall be construed as referring to such rule(s) as amended
or renumbered from time to time to any successor rules. References to the AAA
include any successor organization.

9. Entire Agreement. Executive acknowledges and agrees that this Agreement is
the entire agreement and understanding between the parties and supersedes any
prior agreements, written or oral, with respect to the subject matter hereof,
including the termination of Executive’s employment during the Term and all
amounts to which Executive shall be entitled whether during the Term or
thereafter and all restrictive covenants to which Executive may be subject.

10. Executive’s Covenants.

(a) Executive’s Acknowledgement. Executive agrees and acknowledges that in order
to assure the Company that it will retain its value and that of the Business as
a going concern, it is necessary that Executive not utilize special knowledge of
the Business and its relationships with customers to compete with the Company.
For purposes of this Agreement, “Business” means the provision of investment
management, investment advisory, portfolio management, financial analysis,
research or similar services relating to the investment of international or
domestic equity or debt securities or other activities or services of the type
provided by the Company or its affiliates to its clients on a worldwide basis
including, without limitation, open-end and closed-end, registered and
unregistered, investment companies (“Funds”), and the direct and indirect sale
and/or distribution of equity interests in the Funds; and “Competing Activity”
or “Competing Activities” means engaging in the Business. Executive further
acknowledges that:

(i) the Company is and will be engaged in the Business during the Term and
thereafter;



--------------------------------------------------------------------------------

(ii) Executive will occupy a position of trust and confidence with the Company
and will become familiar during the Term with the Company’s trade secrets and
other proprietary and Confidential Information concerning the Company and the
Business;

(iii) the agreements and covenants contained in this Section 10 are essential to
protect the Company, its client relationships and the goodwill of the Business
and compliance with such agreements and covenants will not impair Executive’s
ability to procure subsequent and comparable employment; and

(iv) Executive’s employment with the Company provides special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.

(b) Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean trade secrets and other proprietary information
concerning the products, processes or services of the Company or any of its
affiliates, which information

(i) has not been made generally available to the public, and is useful or of
value to Company’s current or anticipated business activities or of those of any
affiliate or client of Company; or (ii) has been identified to Executive as
confidential, either orally or in writing, including, but not limited to:
computer programs; research and other statistical data and analyses; marketing,
organizational or other research and development, or business plans; personnel
information, including the identity of other Executives of the Company, their
responsibilities, competence, abilities, and compensation; financial, accounting
and similar records of Company, its affiliates and/or any Fund or account
managed by the Company or its affiliates (such Funds or accounts referred to
herein as “Company Funds”); current and prospective client lists and information
on clients and their Executives; client investment objectives, the nature of
their investment portfolios and contractual agreements with the Company or its
affiliates; information concerning planned or pending investment products,
acquisitions or divestitures; and information concerning the marketing and/or
sale or distribution of equity interests in the Funds. Confidential Information
shall not include information which: (a) is in or hereafter enters the public
domain through no fault of Executive; (b) is obtained by Executive from a third
party having the legal right to use and disclose the same; or (c) is in the
possession of Executive prior to receipt from the Company (as evidenced by
Executive’s written records pre-dating the date of employment). All notes,
reports, plans, published memoranda or other documents created, developed,
generated or held by Executive during employment, concerning or related to the
Company’s or its affiliates’ business, and whether containing or relating to
Confidential Information or not, and all tangible personal property of the
Company or its affiliates entrusted to Executive or in Executive’s direct or
indirect possession or control, are the property of the Company, and will be
promptly delivered to the Company and not thereafter used by Executive upon
termination of Executive’s employment for any reason whatsoever.



--------------------------------------------------------------------------------

(c) Non-Disclosure. Executive agrees that during employment with the Company
(including any employment following the Term) and at all times thereafter,
Executive shall not reveal to any competitor or other person or entity (other
than current employees of the Company) any Confidential Information that
Executive obtains while performing services for the Company, except as may be
required in Executive’s reasonable judgment to fulfill his duties hereunder.

(d) Non-Compete and Related Covenants. If (i) Executive terminates his
employment with Good Reason, or (ii) the Company terminates Executive’s
employment with or without Cause, or Executive terminates without Good Reason,
and in either case, the Company makes the election set forth in Section S(t), or
(iii) the Executive terminates his employment within the ninety-day period
immediately following the date that is three (3) months following a Change of
Control, then for a period of one year following the Date of Termination (such
period the “Post-Termination Non-Compete Period”), Executive shall not engage
in, or own or control any interest in, or act as an officer, director or
employee of, or consultant, advisor or lender to any firm, corporation,
institution, business or entity (each an “Entity”) directly or indirectly
engaged in the Business. Further, during the Post-Termination Non-Compete
Period, Executive shall not, directly or indirectly, on his behalf or on
another’s behalf:

(i) solicit the Company’s or its affiliates’ clients to provide, offer to
provide, or provide to any such clients, services or products of the kind
generally offered or provided by Company or its affiliates; or

(ii) solicit, induce or encourage any person who is then in the employ of the
Company to leave his or her employment, agency or office with Company, or employ
or be employed with any such person or persons, for the purpose of providing or
offering to provide, services or products of the kind generally offered by
Company or its affiliates;

(iii) Executive understands that Company’s name, the name of any Funds and
accounts managed by the Company (such proprietary Funds, accounts and any other
client account managed by the Company, the “Company Accounts”) and the
investment performance of any Company Account are extremely valuable and are the
result of the expenditure of substantial time, effort and resources by the
Company. Therefore, during the Post-Termination Non Compete Period, Executive
agrees that he will not, directly or indirectly, on his behalf or another’s
behalf:

(A) refer to the Company, “Westwood,” “Westwood Holdings Group,” “Westwood
Funds,” “Westwood Trust,” or any other name used by the Company, any Company
Account or the investment performance thereof, or Executive’s prior association
with the Company or its affiliates or any Company Account in any public filing
or in any advertisement or marketing of any service or product which is a
Competing Activity; or

(B) maintain a relationship of the type described herein with any Entity that
refers to the Company, any Company Account or the investment performance
thereof, or Executive’s prior association with Company or any Company Account in
any public filing or in any advertisement or marketing of any service or product
that is a Competing Activity.



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, nothing in this paragraph (d) shall prohibit
Executive or any other person or Entity from referring to information described
in said paragraphs, provided such reference is not made in advertising or
marketing in newspapers, magazines, trade journals or other public media, or
direct advertising or marketing materials, and such information is limited to
the extent that (i) such information is contained in any SEC filings previously
made by the Company, or (ii) reference to such information is otherwise required
by law. The Company and Executive agree that, based on applicable rules,
regulations and court decisions in effect as of the date this Agreement is
entered into, information relating to the investment performance of any Company
Account is not information reference to which “is otherwise required by law”
within the meaning of said clause (ii). In addition, this Section 1O(d) shall
not prohibit Executive from being a passive owner of not more than two percent
(2%) of the outstanding shares of any class of securities of an Entity whose
securities are publicly traded, so long as Executive does not have any active
participation in the business of such Entity.

(e) Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges and
agrees that the covenants set forth in this Section 10 (collectively, the
“Restrictive Covenants”) are reasonable and necessary for the protection of the
Company’s business interests, that irreparable injury will result to the Company
if Executive breaches any of the terms of the Restrictive Covenants, and that in
the event of Executive’s actual or threatened breach of any such Restrictive
Covenants, the Company may have no adequate remedy at law. Executive accordingly
agrees that, in the event of any actual or threatened breach by him of any of
the Restrictive Covenants, the Company shall be entitled to immediate temporary
injunctive and other equitable relief, without the necessity of showing actual
monetary damages or the posting of a bond. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of damages.
The duration of a Restrictive Covenant shall be extended by such time during
which such breach or threatened breach continues without cure by Executive.

11. Indemnification and Insurance.

(a) The Company agrees that Executive shall be indemnified to the extent
otherwise provided in agreements between the Company and Executive and pursuant
to the Company’s Certificate of Incorporation and Bylaws.

(b) During the Term and thereafter for the duration of any statute of
limitations or other period during which a claim might be successfully brought
against Executive, Executive shall be covered to the same extent as directors by
any directors’ and officers’ liability insurance policy maintained by the
Company from time to time.

12. Successors.

(a) This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors. It shall not be assignable by the Company or its successors
except in connection with the sale or other disposition of all or substantially
all the assets or business of the Company. The Company shall require any
successor to all or substantially all of the business or assets of the Company,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance reasonably
satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.



--------------------------------------------------------------------------------

13. Amendment; Waiver. This Agreement may be amended, modified or changed only
by a written instrument executed by Executive and the Company. No provision of
this Agreement may be waived except by a writing executed and delivered by the
party sought to be charged. Any such written waiver will be effective only with
respect to the event or circumstance described therein and not with respect to
any other event or circumstance, unless such waiver expressly provides to the
contrary.

14. Miscellaneous.

(a) The provisions of Section 5 (Obligations of the Company upon Termination),
Section 7 (No Set-Off; No Mitigation), Section 8 (Arbitration of Disputes),
Section 10 (Executive’s Covenants), Section 11 (Indemnification and Insurance),
Section 12 (Successors), Section 13 (Amendment; Waiver) and this Section 14(a)
shall survive the termination of Executive’s employment with the Company for any
reason, or the expiration of the Term of the Agreement pursuant to Section 1,
and shall thereafter remain in full force and effect.

(b) In the event of any inconsistency between this Agreement and any other
agreement, plan, program, policy or practice (collectively, “Other Provision”)
of the Company, the terms of this Agreement shall control unless such Other
Provision provides otherwise by a specific reference to this Section 14(b).

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas (except Section 11 which shall be governed by the
laws of the State of Delaware), without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.

(d) All notices, demands or other communications to be given or delivered under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been duly given (i) the following business day after deposit
from within the United States with a reputable express courier service (charges
prepaid), (ii) three (3) days after mailing by certified or registered mail,
return receipt requested and postage prepaid, or (iii) upon receipt in all other
cases. Such notices, demands and other communications shall be sent to the
addresses indicated below:

If to the Company:

Westwood Holdings Group, Inc.

200 Crescent Court, Suite 1200

Dallas, TX 75201

Attention: Chairman of the Board of Directors

If to Executive:

Address per the Company records

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.



--------------------------------------------------------------------------------

(e) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.

(f) All compensation payable to Executive from the Company shall be subject to
all applicable withholding taxes, normal payroll withholding and any other
amounts required by law to be withheld.

(g) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same Agreement.

(h) The descriptive headings in this Agreement are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

(i) The language used in this Agreement will be deemed to be the language chosen
by the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party hereto. Neither Executive nor the
Company shall be entitled to any presumption in connection with any
determination made hereunder in connection with any arbitration, judicial or
administrative proceeding relating to or arising under this Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Executive
Employment Agreement as of the date and year first set forth above.

 

WESTWOOD HOLDINGS GROUP, INC. By:       Susan M. Byrne   Chairman of the Board
of Directors and Chief Investment Officer EXECUTIVE: By:       Brian O. Casey  
President and Chief Executive Officer



--------------------------------------------------------------------------------

ADDENDUM A

TO EXECUTIVE EMPLOYMENT AGREEMENT

 

EVENT

  

NON-COMPETE

   SALARY    BENEFITS Termination with or without Cause    Company elects to
enforce non-compete    1 Year    1 year    Company elects not to enforce
non-compete    No    1 year Resignation with Good Reason    Applies for 1 year
   1 year    1 year Resignation without Good Reason    Company elects to enforce
non-compete    1 year    1 year    Company elects not to enforce non-compete   
No    1 year Termination following a Change of Control    Applies for 1 year   
1 year    1 year